In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Brennan, J.), dated May 5, 2006, which, upon a jury verdict on the issue of liability, is in favor of the defendant J.M. Dennis Construction, Inc., and against him, dismissing the complaint insofar as asserted against that defendant.
Ordered that the judgment is affirmed, with costs.
The jury verdict was not against the weight of the evidence. A jury verdict in favor of a defendant should not be set aside as against the weight of the evidence unless the evidence preponderates so heavily in the plaintiffs favor that the verdict could not have been reached on any fair interpretation of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]; Svizzero v Bagley, 39 AD3d 623 [2007]; Reilly v Watson, 34 AD3d *519778, 779 [2006]; Nicastro v Park, 113 AD2d 129, 133 [1985]). Great deference must be accorded to the jury’s credibility determinations (see Getreu v Plaxall Inc., 261 AD2d 574 [1999]). A review of the evidence in this case demonstrates that the verdict in favor of the defendant J.M. Dennis Construction, Inc., on the issue of liability was not against the weight of the evidence (Judith M. v Sisters of Charity Hosp., 93 NY2d 932, 933 [1999]; Pekarsky v City of New York, 240 AD2d 645 [1997]). Santucci, J.P., Krausman, Lifson and Balkin, JJ., concur.